03/24/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: PR 20-0005



                                      PR 20-0005



 IN RE THE MOTION OF LEWIS N. STODDARD FOR
                                                  MAR 2 2020                    if
                                                                     Bowen Greenwood
                                                                   Clerk of SL!pr,-
                                                                                 ,:q-ne Cowl
                                                                      State of lOoninni.A
 ADMISSION TO THE BAR OF THE STATE OF                                 ORDER
 MONTANA



      Lewis N. Stoddard has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Stoddard has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
rnotion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Lewis N. Stoddard may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
B ar of Montana.
      DATED this Z-LA day of March, 2020.



                                                             Chief Justic
                                                                     (    /''r


                                                                  AZ
    2ilire1 tl '4,7*-*-
      !-, i /
      ,
     If-/  , AP-
     --.- A

         Justices




2